Case 1:19-cv-25298-KMM Document 1-5 Entered on FLSD’Docket 12/26/2019 Page 1 of 2

t 4
U.S. EQUs.L EMPLOYMENT OPPORTUNITY COMMISSION
Miami District Office

Miami Tower

£00 S.E. 2™ Street, Suite 1500

Miami, FL 3313t

Intake Information Group: (800) 669-4000
Intake Information Group TTY: (800) 669-6820
Miami Status Line: (866) 403-8073

Miami Direct Dial: (305) 868-1740

TTY (305) 808-1742

FAX (305) 808-1855

 

Charge No: 510-2017-01267

Mary Harris Charging Party
3311 Oak Ave.
Coconut Grove, FL 33133

And

Jackson Hospital Ambulatory Clinic Respondent
c/o William X. Candela, Esq.

Miami-Dade County

LLL N.W. Ist St, Suite 2810

Miami, FL 33128

Letter of Determination

 

Under the authority vested in me by the Commission, | issue the following determination as to the
merits of the above-cited charge, filed under Title VIL of the Civil Rights Act of 1964, as amended.
Timeliness and all other jurisdictional requirements for coverage have been met.

Charging Party alleges she was discriminated against because of her race Black) and national origin
ging y g g g
American). Charging Party also alleges she was terminated in retaliation for engaging In the

S > 7 & " Ors >
protective activity of reporting discrimination to the Respondent and for filing EEOC Charge 510-
2016-04251.

Examination of the evidence indicates that Charging Party established a prima facie case under Title
VIL of the Civil Rights Act of 1964, as amended. Once a prima facie case has been established by
the Charging Party in a complaint of employment discrimination, the burden of proof shifts to the
Respondent in the matter to provide a legitimate, non-discriminatory justification for the course of
conduct it has engaged in. Respondent was provided with several opportunities to submit additional
‘nformation needed to investigate Charging Party's allegations. As of this date, the Respondent has
not provided the requested evidence.

Inasmuch as Respondent has been afforded every opportunity to respond to the charge of
discrimination and has failed to do so, the Commission at this time has determined that Respondent
has failed to meet the burden of proof and that said silence is an admission of the allegations made
and exercises its discretion to draw an adverse inference with respect to such.
Case 1:19-cv-25298-KMM Document 1-5 Entered on FLSD Docket 12/26/2019 Page 2 of 2

Letter of Determination
EEOC Charge No. 510-2017-01267
Page 2 of 2

The Commission concludes that the evidence obtained in the investigation establishes Reasonable
Cause to believe that Respondent discriminated against the Charging Party as alleged.

Upon finding that there is reason to believe that violations have occurred, the Commission attempts
to eliminate the alleged unlawful practice by informal methods of conciliation. Therefore, the
Commission now invites the parties to join with it in reaching a just resolution of this matter. In this
regard, conciliation of this matter has now begun. Please be advised that upon receipt of this
Determination, the Commission will consider any reasonable offer to resolve this matter.

Please complete the enclosed Invitation to Conciliate, EEOC Form 153, and return it to the
Commission at the above address on or before fifteen (15) days from the date of this letter. You
may fax your response directly to (305) 808-1855, to the attention of Maximilian Feige, ELOC
Investigator. You may also contact us to schedule a Conciliation Conference to be held in our
Miami office. Please be advised that the confidentiality provisions of Sections 706 and 709 of Title

VIL and the Commission’s Regulation apply to information obtained during conciliation.

Failure to respond within fifteen (15) calendar days of the date of this letter will indicate that you are
not interested in conciliating this matter and the Commission will determine that efforts to conciliate
this charge as required by Title VIL have not been successful. Should you have any questions, please
contact Investigator Maximilian Feige at (305) 808-1821 or by email at max.feige@ecoc.gov.

If the Respondent declines to discuss settlement or when, for any other reason, a settlement
acceptable to the office Director is not obtained, the Director will inform the parties and advise them
of the court enforcement alternatives available to aggrieved persons and the Commission. A
Commission representative will contact each party in the near future to begin conciliation.

You ate reminded that federal law prohibits retaliation against persons who have exercised their right
to inquire or complain about matters they believe may violate the law. Discrimination against
persons who have cooperated in Commission's investigations is also prohibited. These protections
apply regardless of the Commission’s determination on the merits of the charge.

On Behalf of the Commission,

APR 11 2019 ify ded ws

Date Michael J. Farrell
District Director

 

Enclosures: Invitation to Conciliate
